Citation Nr: 1146035	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  10-14 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from November 2004 to January 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that confirmed and continued a previously assigned 10 percent rating for degenerative disc disease of the Veteran's lumbar spine, and granted service connection for bilateral hearing loss that was assigned an initial non-compensable rating.  The Veteran perfected an appeal as to the assigned ratings for his back and hearing loss disabilities.

In April 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The matter of entitlement to an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Degenerative disc disease of the lumbar spine is manifested by complaints of constant pain and numbness, but is not manifested by flexion of the thoracolumbar spine less than 61 degrees; or, a combined range of motion of the thoracolumbar spine less than 121 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; nor were any incapacitating episodes or compensably disabling radiculopathy demonstrated. 
CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 4.20, 4.71a, Diagnostic Code (DC) 5010-5243 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In a May 2009 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the May 2009 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge essentially outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability was worsened would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2011); they have not identified any prejudice in the conduct of the Board hearing. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  His VA and non-VA medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured. 

The Veteran was afforded a VA examination in May 2009 in conjunction with his claim, and the report of that examination is of record. 

The Board's duties to notify and assist have been met

II. Factual Background and Legal Analysis

The Board notes that it has reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

The Veteran contends that the current severity of his service-connected back disability is more severe than is represented by the assigned 10 percent disability rating.  In written statements, and during his April 2011 Board hearing, the Veteran indicated that he experienced constant back pain with leg, back, and neck numbness and tingling (see Board hearing transcript at page 5).  He said that weather worsened his back symtoms, his feet and legs swelled and his hands were numb (Id. at 7, 9).  The Veteran testified that he took physical therapy in the past and used a back brace issued a year earlier (Id. at 6).  He said that he was currently working (Id.).

This appeal involves the Veteran's claim that the severity of his service-connected lumbar spine disability warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2.  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board observes that the words "slight", "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2011).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (2011); 38 C.F.R. §§ 4.2, 4.6. 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011). 

By way of history, the record reveals that service connection for degenerative disc disease of the lumbar spine was granted by the RO in a September 2006 rating decision that awarded a 10 percent rating under Diagnostic Code 5010-5243.  See 38 C.F.R. § 4.20.  In April 2009, the RO received the Veteran's current claim for an increased rating for his service-connected back disability.

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

Moreover, the Court has recently held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Veteran contends that a rating in excess of 10 percent is warranted for his lumbar spine disability, currently rated under DC 5010-5243.  Upon review of the evidence of record, the Board concludes that a rating in excess of the currently assigned 10 percent for the lumbar spine disability is not warranted for any time since the Veteran filed his claim for an increased rating. 

Under Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved, with a 10 percent evaluation assigned for limited motion that is noncompensable under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, but in the absence of limitation of motion a compensable rating for degenerative arthritis can be assigned when there is X-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups (10 percent), or X-ray evidence of the same with occasional incapacitating exacerbations (20 percent).  Id.  

Under the General Rating Formula for rating spinal disabilities, a 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less and a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243 (2011). 

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  Id., Note (1).  Under 38 C.F.R. § 4.124a , that addresses diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2011).  When the involvement is wholly sensory, the rating should be for the mild, or at the most, the moderate degree.  Diagnostic Code 8520 states that an evaluation of 10 percent is assigned for mild incomplete paralysis. 

The combined range of motion of the thoracolumbar spine refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See General Rating Formula, Note (2).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243. 

Normal range of motion of the thoracolumbar spine includes flexion from zero to 90 degrees; and extension, bilateral lateral flexion, and bilateral rotation, all from zero to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2011).  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

The formula for rating intervertebral disc syndrome (IVDS) based on incapacitating episodes allows for an evaluation of 10 percent for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1). 

The Veteran maintains that his back disability warrants a rating in excess of 10 percent.  However, here, there is no medical evidence of record to reflect that the Veteran had forward flexion of the thoracolumbar spine less than 61 degrees, or a combined range of motion of the thoracolumbar spine less than 121 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Nor is there medical evidence of ankylosis of the spine.  Ankylosis, whether favorable or unfavorable, involves fixation of the spine.  Ankylosis is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

VA and non-VA medical records and examination reports, dated from September 2008 to May 2009, include the Veteran's complaints of back pain.

An October 2008 VA outpatient record indicates that the Veteran complained of lower back pain for the past month with occasional feelings of leg weakness and no numbness or changes in bowel and bladder habits.  The assessment was lower back pain, for which ibuprofen was prescribed as needed, and intact neurological findings.  Results of x-rays taken at the time showed mild lower lumbar spine degenerative changes.  According to a December 2008 clinical entry, the Veteran was using ibuprofen with good relief as needed.  He was referred for a physical therapy evaluation.

According to an April 2009 signed statement, and private medical records, from R.G.T., M.D., in March 2009, the Veteran was seen with complaints of back pain.  The Veteran reported that he was seen by VA and x-rays attributed his back pain to arthritis.  He had physical therapy for a time and got better but recently his pain worsened.  The Veteran said his pain was across the low back with radiation into the right foot.  It was noted that the Veteran's right forefoot felt tight and tingly.  The Veteran rated his pain as a 10 at times on a pain scale of 1 to 10, worse when he got up in the morning and with walking, etc.  Taking ibuprofen provided some relief.  Objectively, the Veteran was able to lie down easily on the examination table.  Straight leg raises were negative and there was no obvious neurological deficit, and no localized tenderness or muscle spasm in the low back (in his April 2009 statement, Dr. R.G.T. said the Veteran had limited range of lumbar motion and tenderness in the paravertebral musculature).  The assessment was osteoarthritis of the lumbar spine and Dr. R.G.T. strongly suspected that the Veteran had radicular pain in the right leg, sciatic nerve distribution.  The Veteran was advised to return to a regular walking program and attempt to lose some weight.  Additional medication was prescribed.

When seen by Dr. R.G.T. in April 2009, the Veteran still had persistent pain in his lumbar spine area that did not radiate into his buttock or leg as in the past.  Objectively, the Veteran stiffened on range of motion testing.  He had limitation on flexion/extension and right and left lateral bending.  No neurological deficit in the lower extremity was noted.  The Veteran reported that he had an x-ray performed by VA in October 2008 that showed osteoarthritis that was "not a service connected problem".  The assessment was osteoarthritis of spine with exacerbation.  He was referred to a physical therapist.  When seen several days later, in April 2009, the Veteran reported that physical therapy helped with his back and his pain diminished, but he had limited range of motion with no neurological deficit in the lower extremity noted.  He continued to do his regular work.  The assessment was osteoarthritis of the lumbar spine with exacerbation, improved.

At a May 2009 VA examination, the Veteran complained of having daily, low back pain that he rated as a 9 or 10 on a pain scale of 1 to 10.  He also had occasional radiating pain down the right anterior thigh and leg to his foot.  The Veteran had flare-ups that took his pain from 9 to 10 out of 10 about once a week, lasted about one half hour, and disappeared with rest.  His back pain was worse than his leg pain and he described having intermittent, diffuse numbness though the right leg.  The Veteran did not use any assistive device such as a cane or a brace and was able to walk about 50 feet or 15 minutes before needing to rest.  Walking and standing worsened his pain, but he also had significant pain with standing.  His pain did not appear to be positional.  The Veteran had undergone physical therapy, but had not had any injections or surgery.  He took Ibuprofen on occasion that was helpful.  The Veteran's pain affected his activities of daily living in that it was difficult for him to do indoor and outdoor household chores.  He was also unable to lift anything heavy at work.  He worked at an ammunition plant, had a hard time lifting, occasionally had to take days off from work due to back pain.  He had not been on bed rest in the last year and denied any bowel or bladder changes.  The Veteran on rare occasions had a chill.

Objectively, the Veteran's lumbar spine was tender to palpation around L4 and L5 on the midline and in the left and right paraspinal region.  Range of motion of his spine was forward flexion from 0 to 80 degrees with pain from 60 to 80 degrees; and extension, left and right lateral flexion, and rotation, were all from 0 to 30 degrees, with pain at 20 to 30 degrees.  On repetition, his range of motion and pain were the same.  The Veteran had a positive straight leg raise on the right.  He had normal (5/5) strength throughout his lower body.  The VA examiner reported that the Veteran had intact sensation to light touch through the left lower extremity in all dermatomes.  On the right lower extremity he had diffusely decreased sensation to light touch throughout the entire lower extremity in a non-dermatomal pattern.  He had down going toes with Babinski, bilaterally, and no clonus or spasticity.  Deep tendon reflexes were 1+ at the patella and Achilles, bilaterally.  

Further, results of x-rays taken at the time showed severe disk space narrowing at L5-S1 with mild retrolisthesis at L5-S1.  The Veteran had anterior osteophytic formation off of L5.  The clinical assessment was severe degenerative disk disease at L5-S1.  The VA examiner said that the Veteran had severe degenerative disease on x-rays of his lumbar spine.  According to the examiner, the Veteran complained of numbness and radiating pain; however, he had no focal findings of a true radiculopathy on examination.  He did have pain on current testing.  As to "DeLuca provisions", the VA examiner commented that it was "conceivable that pain could further limit function as described particularly after being on his feet all day".  But, the VA examiner further indicated that it was not feasible to attempt to express any of that in terms of additional limitation of motion as the matters cannot be determined with any degree of medical certainty.

The Board finds that the Veteran's low back disorder does not warrant a rating in excess of 10 percent.  The objective medical evidence reflects that his spine disability is not manifested by forward flexion of the thoracolumbar spine less than 61 degrees, or the combined range of motion of the thoracolumbar spine less than 121 degrees to warrant an increased rating.  This is so, because during the May 2009 VA examination, his forward flexion was to 80 degrees.  The Board notes that, in April 2009, Dr. R.G.T. reported limited range of flexion and extension of the Veteran's lumbar spine; however, there was no indication as to what degree flexion was actually limited, as range of motion measurements were not reported.  There are no clinical records referable to muscle spasm or guarding.  In fact, Dr. R.G.T., in March 2009, stated that there was no muscle spasm.  Nor is there evidence of incapacitating episodes such as to warrant a rating in excess of 10 percent.  During the May 2009 VA examination, the Veteran specifically denied being placed on bed rest in the last year. 

With regard to establishing loss of function due to pain, the provisions of the general rating schedule for spinal disorders provide for rating based on limitation of motion, regardless of symptoms of pain, and irrespective whether the pain radiates.  While the May 2009 VA examiner noted that the Veteran reported pain on flexion at 60 degrees, and from 20 to 30 degrees in the other ranges of motion, there is no indication that pain, due to disability of the lumbar spine, caused functional loss greater than that contemplated by the currently assigned 10 percent evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  A separate evaluation for pain is not for assignment.  Spurgeon.  

The Board also notes that the Veteran has reported having radiating pain down his right leg with occasional numbness to the right foot.  While, in March and April 2009, Dr. R.G.T. indicated that he suspected that the Veteran had radicular pain in the right leg sciatic nerve distribution, the physician reported no obvious neurological deficit in the lower extremities on clinical evaluation.  In May 2009, the VA examiner reported diffusely decreased sensation to light touch throughout the entire lower extremity in a non-dermatomal pattern.  Although the VA examiner noted the Veteran's complaints of numbness and radiating pain, the examiner said there were "no focal findings of a true radiculopathy on exam".  Such findings do not meet or approximate the criteria for mild incomplete paralysis; therefore, a separate 10 percent rating is not warranted under DC 8520.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Given the facts above, the Veteran's back disability does not warrant a rating in excess of 10 percent under any of the pertinent spine rating criteria.  Moreover, as the preponderance of the probative medical and other credible evidence of record is against the claim for an increased rating for degenerative disc disease of the lumbar spine, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).

The Board has also considered whether the Veteran's lumbar spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board observes, however, that in this case, although the Veteran reported occasionally having to take days off from work due to back pain (noted by the May 2009 VA examiner), there is no suggestion in the record that he is unemployable due to his lumbar spine disability. 

Finally, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. at 505. However, the evidence reflects that the Veteran's symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted. 


ORDER

A rating in excess of 10 percent for degenerative disc disease of the lumbar spine is denied.





REMAND

The Veteran seeks an initial compensable rating for his service-connected bilateral hearing loss.  During his April 2011 Board hearing, the Veteran said that VA issued hearing aids to him approximately two years earlier, at which time an audiometric evaluation was performed (see Board hearing transcript at page 11).  He further testified that he believed his hearing worsened since last examined by VA in June 2009 (Id.).  

The record reflects that the Veteran underwent a VA audiology consultation in July 2006 and, in June 2009, he last underwent a VA examination.  However, he has now indicated that his hearing has worsened since that last VA evaluation and points to a May 2010 private audiometric evaluation as evidence of his worsening hearing capability.  But, there appears to be a wide discrepancy between the findings reported in the June 2009 VA audiologic examination and May 2010 private evaluation. 

On VA audiological evaluation in 2009, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
65
65
60
LEFT

25
60
60
65

While on private audiological evaluation in May 2010, pure tone thresholds, in decibels, appear to be as follows:




HERTZ




1000
2000
3000
4000
RIGHT

80
85
-
95
LEFT

85
95
-
105

VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Here, the record reflects that the Veteran was last examined by VA in June 2009 more than two years ago. 

In addition, the Board notes that when a Veteran is examined in connection with a claim for compensation, the report of the examination must include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10 (2011).  In the context of an examination conducted for purposes of rating a hearing disability, the Court has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

In the Veteran's case, he was afforded a VA audiological examination in June 2009 that included objective audiometric testing.  However, no description of any functional effects caused by service-connected hearing disability was included in examination report aside from the phrase "no significant effects" as to the disability's impact on occupation.  Consequently, the claim must be remanded for a complete audiological examination

As noted, the Veteran testified that VA performed an audiometric evaluation and issued hearing aids to him in approximately 2009.  Thus, all medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Memphis, Tennessee, dated since June 2009, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in Memphis, for the period from June 2009 to the present, and from any additional VA and non-VA medical provider identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. Schedule the Veteran for a VA audiological examination for the purpose of determining the current severity of his bilateral hearing loss.  The RO should forward the Veteran's claims file to the VA examiner to be reviewed in conjunction with the examination.  The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, that shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  

The VA examiner should provide an explanation a description of any functional effects caused by service-connected hearing disability.  See Martinak, supra.  All opinions and conclusions expressed must be supported by a complete rationale in a report. 

3. After completion of the above, the RO should readjudicate the Veteran's claim for an initial compensable rating for bilateral hearing loss.  If the benefit sought is not granted in full, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


